Citation Nr: 9924305	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting solely from 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had 20 years of active service at the time of his 
discharge and retirement in October 1974 .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 determination rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied entitlement to TDIU.


REMAND

At the outset, the Board observes that the veteran has met 
the initial threshold for consideration of TDIU eligibility 
pursuant to 38 C.F.R. § 4.16 (1998), as the veteran is 
currently rated as 60 percent disabled for his service-
connected intervertebral disc syndrome of the lumbosacral 
spine, and separately rated as 40 percent disabled for 
service-connected cervical spine arthritis.  However, in 
order to be awarded a TDIU rating, the rating agency must 
find that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(a).  

Although the veteran contends that his service-connected 
disabilities are responsible for his alleged unemployability, 
the Board notes that the medical evidence of record, to the 
extent it supports the veteran's claim that he is 
unemployable, does not clearly ascribe such unemployability 
solely to his service-connected disabilities.  Nor does the 
record contain a current VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On 
Unemployability; the last such application form submitted by 
the veteran was in 1992.  Since then, the veteran submitted 
an application for vocational rehabilitation benefits.  

Moreover, in the October 1998 Statement of Accredited 
Representation in an Appealed Case (VA Form 646), the 
veteran's representative points out that the veteran is 
currently receiving a Social Security Administration (SSA) 
disability pension because he is permanently and totally 
disabled, but that such records were not associated with the 
claims file or considered by the RO in making its 
determination.  Although SSA administrative decisions and 
regulations are not binding on VA or the Board, findings made 
by the SSA regarding the existence of a total and permanent 
disability and resulting unemployability are relevant to 
determining whether TDIU is applicable under VA laws and 
regulations, and thus must be considered.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain copies of the 
veteran's SSA records, including all 
administrative decisions and supporting 
documentation, such as medical 
evaluations, that are relevant to any SSA 
adjudication granting the veteran a 
disability pension.

2. The veteran should be requested to 
submit a VA Form 21-8940, Veteran's 
Application For Increased Compensation 
Based On Unemployability.  All indicated 
development should be taken by the RO 
once this form is received, and the 
results should be made a permanent part 
of the appellate record

3..The veteran's Vocational 
Rehabilitation and Education File, or its 
equivalent, should be associated with the 
claims file.

4.  The RO should then review the 
expanded record and, in light of 
38 C.F.R. § 4.16, readjudicate the issue 
of whether the veteran is entitled to a 
TDIU. 

5.  If the RO's determination is adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and be given the 
appropriate time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












